Citation Nr: 1024873	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-30 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
wrists, to include as secondary to service-connected pulmonary 
sarcoidosis.

2.  Entitlement to service connection for arthritis of both 
knees, to include as secondary to service-connected pulmonary 
sarcoidosis.

3.  Entitlement to service connection for arthritis of the 
cervical spine, to include as secondary to service-connected 
pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1966 to April 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2007 rating decision 
of the Cleveland, Ohio RO.  The Veteran's claims file is now 
under the jurisdiction of the Roanoke, Virginia RO.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

In addition to seeking service connection for the three 
disabilities at issue as secondary to service-connected pulmonary 
sarcoidosis, the Veteran has also alleged that his wrist, knee, 
and cervical spine arthritis began in, or immediately after, his 
active duty service.  In his October 2008 VA Form 9 (substantive 
appeal), the Veteran argues that the arthritis developed while he 
was on active duty.  On November 2009 VA pulmonary examination, 
he indicated he has had wrist and knee arthralgias for 37 to 38 
years (since shortly after his separation from service in April 
1969).

The September 2007 rating decision on appeal (and the subsequent 
Statement of the Case (SOC) and supplemental SOCs (SSOCs) 
considered these three claims on a strictly secondary service 
connection basis (direct service connection was not addressed).  
Due process considerations mandate that the direct service 
connection theory entitlement be adjudicated by the RO prior to 
the Board's appellate review.

The Board also notes that the Veteran's service treatment records 
(STRs) are not associated with his claims file.  The record 
reflects a July 2006 request for the STRs, but does not show a 
response (Notably, if STRs were forwarded to the RO there would 
have been no reason for an electronic response regarding their 
availability.)  It is not clear from the record whether STRs were 
reviewed when the RO awarded the Veteran service connection for 
his various service-connected disabilities (as the grants were on 
either a presumptive or a secondary service connection basis).  
However, STRs are critical evidence when direct service 
connection is considered; are of record; and must be 
secured/associated with the claims file (if available).  

Furthermore, any relevant VA treatment records are constructively 
of record; should be reviewed for a complete picture of the 
disabilities at issue; and must also be secured.  

Finally, if additional evidence received suggests the claimed 
disabilities might be related to the Veteran's service (STRs show 
any cervical spine, knee, or wrist complaints, treatment, or 
diagnosis), a VA examination may be necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO must arrange for an exhaustive 
search for the Veteran's STRs and associate 
them with the Veteran's claims file.  If the 
search is fruitless, and the records are 
unavailable, it should be so noted in the 
record (with a description of the scope of 
the search).

2.  The RO should secure for association with 
the claims file copies of the complete 
clinical records (i.e., those not already 
associated with the claims file) of all VA 
treatment the Veteran received for the 
disabilities at issue from January 2009 to 
the present.  

3.  If, and only if, any additional evidence 
received pursuant to the requests above 
suggests any claimed disability may be 
related to the Veteran's period of active 
duty (and specifically if any STRs located 
show cervical spine, wrist, or knee problems 
during active service), the RO should arrange 
for an orthopedic examination of the Veteran 
to determine whether there is nexus between 
the current claimed arthritic disabilities 
and the Veteran's service.  In such case, the 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination, 
and the examiner should opine whether it is 
as likely as not (a 50 percent or better 
probability) that any current arthritis 
cervical spine, wrist, or knee arthritis is 
related to complaints/problems noted in 
service.  The examiner must explain the 
rationale for the opinion.

4.  The RO should readjudicate the service 
connection claims on appeal, considering both 
direct and secondary theories of entitlement.  
If any remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran and 
his representative opportunity to respond 
before the case is returned to the Board, if 
in order, for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

